Citation Nr: 1809429	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-16 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for dysthymic disorder, currently evaluated as 30 percent disabling. 

2.  Entitlement to service connection for ischemic heart disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Freda J. F. Carmack, Associate Counsel  




INTRODUCTION

The Veteran served on active duty in the United States Army from July 1968 to July 1971.  He served in Vietnam from January 1969 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA) dated in October 2011 and June 2012.  In the October 2011 rating decision, the RO continued the Veteran's 30 percent rating for dysthymic disorder that was assigned in a November 2009 rating decision.  In the June 2012 rating decision, the RO denied service connection for ischemic heart disease. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, the Veteran's claims must be remanded for additional development.  

VA's duty to assist includes obtaining a medical examination when an examination is necessary to make a decision on a claim.  See 38 U.S.C. § 5103A(d) (2012).  Furthermore, when VA undertakes to provide an examination, it must ensure that such is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Regarding the Veteran's claim for an increased rating for dysthymic disorder, the Veteran was provided a VA examination in September 2011; however, in a June 2014 Statement by an Accredited Representative, the Veteran's representative alleged that the Veteran's condition had worsened since then.  Specifically, he stated that the examination was too old for adequate evaluation of the Veteran's current symptomatology.  A review of the Veteran's Progress Notes from his VA Counsellor reveal that, in late 2013, the Veteran reported experiencing stressful situations at work, insomnia and broken sleep patterns, and an unusual amount of stress and tension regarding having visitors at his home.  In a January 2018 Informal Hearing Presentation, the Veteran's representative reiterated that the Veteran's current disability picture is worse than currently rated.  

The Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).  However, the duty to assist includes a duty to conduct a thorough and contemporaneous medical examination when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

The Board finds that a remand is warranted for a new examination to fully evaluate the Veteran's claim for an increased rating for dysthymic disorder in light of the time that has passed since the Veteran's initial VA examination and the fact that the limited counselling records on file suggest that the Veteran has experienced new or worsened symptoms since his examination in September 2011.  See Caffrey, 6 Vet. App. at 377 (a twenty-three month old psychiatric examination was too remote in time to adequately support the Board's decision in an appeal for an increased rating); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Similarly, with regard to the Veteran's claim for service connection for ischemic heart disease, it has been over five years since the Veteran's VA examination that found he did not currently suffer from ischemic heart disease.  Since that time, 
VA received additional treatment records that suggest the Veteran's heart condition may have changed.  In an October 2004 Agent Orange Compensation and Pension Evaluation, the examiner noted the existence of hypertensive cardiovascular disease and expressed surprise that the Veteran's chest x-ray was normal despite the Veteran's significant hypertension.  Then, in a December 2004 treatment record, a physician described the Veteran as experiencing cardiac risk factors and being an immediate risk for coronary artery disease.  Later, in June 2012, another physician noted atherosclerotic changes of the abdominal aorta.  Atherosclerosis is the hardening and narrowing of arteries supplying the heart muscle, a precursor to coronary artery disease.  See Coronary Artery Disease, Medline Plus, available at: https://medlineplus.gov/coronaryartery disease.html (visited February 2, 2018). 

As stated above, the passage of time alone is not necessarily sufficient to support a new examination.  However, in this case, where a remand is already required for other development and there is evidence that suggests the Veteran is at risk to develop heart disease, the Board finds that a new examination is appropriate to reveal whether the Veteran now suffers from a current heart disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); Caffrey, 6 Vet. App. 381; Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of the claimant's disability and the claim is well grounded, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any of the Veteran's outstanding VA treatment records.

2.  Contact the Veteran and obtain the provider name, address, and approximate date of treatment for any additional treatment records that he would like VA to obtain regarding his dysthymic disorder and any current heart conditions.  Obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims file.  If any identified records are not obtainable (or none exist), the Veteran should be notified and attempts to acquire those records should be documented in the claims file.

3.  After the aforementioned development is complete, schedule another VA compensation examination to reassess the severity of the Veteran's dysthymic disorder.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. 

The examiner must fully describe the functional effects of the Veteran's service-connected dysthymic disorder, including any impact on his employability and daily activities.

4.  Once the development in #1 and #2 is complete, schedule the Veteran for an examination with a qualified VA examiner to clarify the nature of his current heart disability or disabilities, to include ischemic heart disease.  The claims file, including a copy of this Remand, must be made available to and reviewed by the examiner and such review must be noted in the examination report.

The examiner must do the following: 

First, clarify whether the Veteran has a current heart disability or disabilities to include ischemic heart disease. 

Second, for each current disability identified, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent possibility or greater) that the disability began during or was caused by the Veteran's active duty service.  

The examiner must provide a detailed rationale for each opinion generated with citations to the record if needed.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this Remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claim.  If any benefit sought is denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


